      Case 4:03-cr-00253-JRH-CLR Document 37 Filed 03/05/21 Page 1 of 6


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION




UNITED STATES OF AMERICA


       V.                                              CR 403-253


EDWIN W. WILLIAMS




                                     ORDER




       Defendant Edwin       W.    Williams      has filed   a    motion   seeking a

reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), which

provides      a   narrow   path    for   a    defendant   in "extraordinary       and

compelling circumstances" to leave prison early.                    The Government

opposes the motion.           For the following reasons, the motion is

denied.


       The Court may only reduce Williams' sentence if it finds that

"extraordinary and compelling reasons" warrant such a reduction

and    that   such    reduction    is "consistent         with   applicable    policy

statements issued by the [United States] Sentencing Commission."

18    U.S.C. § 3582(c)(1)(A).                Section   1B1.13 of    the    Sentencing

Guidelines provides the applicable Policy Statement, explaining

that a sentence reduction may be ordered where a court determines,

upon consideration of the factors set forth in 18 U.S.C. § 3553(a),

that    "extraordinary       and     compelling        reasons"    exist    and   the

defendant does not present a danger to the safety of any other
     Case 4:03-cr-00253-JRH-CLR Document 37 Filed 03/05/21 Page 2 of 6


person or the community.          U.S.S.G. § 1B1.13.                The application notes

to   this      Policy    Statement       list          three       specific       examples     of

extraordinary and compelling reasons to consider reduction of a

defendant's      sentence       under     §       3582(c)(1)(A):            (1)     a    medical

condition; (2) advanced age; and (3) family circumstances. Id.

n.l(A)-(C).

        In brief, Williams expressly relies upon a fourth catch-all

category, which provides:              "As determined by the Director of the

Bureau    of    Prisons,       there   exists          in    the    defendant's         case   an

extraordinary and compelling reason other than, or in combination

with," the aforementioned three categories.                            U.S.S.G. § 1B1.13

n.l(D) (emphasis added).               Many courts have determined that the

First    Step    Act    gave    them    authority           to     ignore   the     emphasized

language and to determine              whether extraordinary and                    compelling

reasons exist outside of the three enumerated examples in U.S.S.G.

§ 1B1.13 independent of the BOP's determination.                              The Eleventh

Circuit, however, has not yet spoken on the issue, and until such

time, this Court will abide by the Policy Statement as written.

In the Court's estimation, the First Step Act did not render the

Sentencing       Commission's          Policy          Statement       an     inappropriate

expression of policy.            The fact remains that Congress intended

that the Sentencing Commission, not the judiciary, determine what

constitutes      an    appropriate      use       of    the      "compassionate         release"

provision.              28 U.S.C. § 944 (t).                Indeed, § 3582(c)(1)(A) as

amended by the First Step Act still requires courts to abide by
                                              2
    Case 4:03-cr-00253-JRH-CLR Document 37 Filed 03/05/21 Page 3 of 6


policy statements issued       by the   Sentencing   Commission.     See   18

U.S.C. § 3582(c)(1)(A).      Accordingly, this Court will not consider

circumstances outside of the specific examples of extraordinary

and compelling reasons to afford relief.           Accord, e.g., United

States V. Carroll, 2021 WL 807483 (N.D. Ala. Mar. 3, 2021); United

States V.    Teachey, 2020    WL 5422563 (E.D.    Ky. Sept.    10,   2020);

United States v. Pelloquin, 2020 WL 6556024 (N.D. Fla. May 29,

2020); United States v. Lynn, 2019 WL 3805349, at *4 (S.D. Ala.

Aug. 12, 2019) (""If the policy statement needs tweaking in light

of Section 603(b) [of the First Step Act], that tweaking must be

accomplished by the [Sentencing] Commission, not by the courts.");

United States v. Johns, 2019 WL 2646663 (D. Ariz. June 28, 2019);

United States v. Gross, 2019 WL 2437463 (E.D. Wash. June 11, 2019);

United States v. Heromin, 2019 WL 2411311 (M.D. Fla. June 7, 2019);

United States v. Willis, 2019 WL 2403192 (D.N.M. June 7, 2019);

United States v. Shields, 2019 WL 2359231 (N.D. Calif. June 4,

2019) (stating that there is no ''authority for the proposition

that the Court may disregard guidance provided by the Sentencing

Commission where it appears that such guidance has not kept pace

with statutory amendments").

     In     consideration    of   the   enumerated   extraordinary         and

compelling reasons, Williams cites to his health and his family

circumstances as grounds for relief.       Williams bears the burden of

demonstrating that compassionate release is warranted.         Cf. United
      Case 4:03-cr-00253-JRH-CLR Document 37 Filed 03/05/21 Page 4 of 6


States V. Hamilton, 715 F.3d 328, 337                        (ll^h cir. 2013) (in the

context of a motion to reduce under § 3582(c)(2)).

       Williams relays that his 92-year old mother is deteriorating

and   that    he    would   like      to   care      for    her    in   her   time    of    need.


Application        Note   1(C)     provides          only   two     categories       of    family

circumstances that would constitute extraordinary and compelling

circumstances:         ^'(i) The death or incapacitation of the caregiver

of the defendant's minor child or minor children," or "'(ii) The

incapacitation        of the     defendant's spouse or                  registered        partner

when the defendant would be the only available caregiver for the

spouse or registered partner."                    The extenuating circumstances of

a   defendant's       mother     do    not       qualify     as    an   extraordinary         and

compelling reason justifying release.                        Accordingly, Williams has

failed to establish that he is entitled to compassionate release

on this basis.


       With respect to his health, Williams has Type 2 Diabetes

Mellitus, which the Centers for Disease Control (""CDC") lists as

a condition that places a person "at increased risk of severe

illness      from    COVID-19."            See    Centers         for   Disease      Control    &


Prevention,         People with Certain Medical Conditions, available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                           (last visited on

March 4, 2021).           The Government concedes that his condition, in

conjunction with the potential adverse effects to him should he

contract COVID-19, qualifies as a serious medical condition under
                                                 4
      Case 4:03-cr-00253-JRH-CLR Document 37 Filed 03/05/21 Page 5 of 6


Application      Note 1(A).        However, the Court notes that Williams

recently had his first dose of the Pfizer COVID-19 vaccine, which

significantly reduces his risk of exposure.                   Moreover, his inmate

medical records show that his diabetes is monitored regularly and

treated with prescription medications.               (See generally Gov't Resp.

in Opp'n, Doc. 34, Ex. A.)              In short, the Court does not readily

conclude     that    Williams'     circumstances         automatically   qualify      as

extraordinary and compelling               merely by      virtue of    his diabetic

condition.


       Nevertheless, the Court will assume for the sake of argument

that Williams has a qualifying serious medical condition.                            The

Court, however, retains discretion over whether to grant relief

and must weigh the sentencing factors of 18 U.S.C. § 3553(a) prior

to    release.       See    18    U.S.C.    §    3582(c)(1)(A).       Upon     careful

consideration        thereof,     the    Court    particularly     notes     that    the

nature of his offense, the history and characteristics of this

Defendant,     and    the   need    to     protect   the    public    weigh    against

reducing his sentence to time served.                Williams is a serial armed

robber.     His criminal activity began at an early age and continued

into his fifties.          He made death threats during his robberies and

used    a   firearm    in   at    least    five.      Williams     avoided     greater

sentencing exposure with a favorable plea agreement.                        With good

time   credit.      Defendant     still    has    four    years   remaining     on    his

sentence.     Early release of this Defendant would fail to reflect

the    seriousness     of   his    offense,      promote    respect   for     the    law,
                                            5
    Case 4:03-cr-00253-JRH-CLR Document 37 Filed 03/05/21 Page 6 of 6


provide just punishment, and afford adequate deterrence.         In short,

reducing his sentence at this time would not be consistent with

the statutory purposes of sentencing.

        Upon the foregoing. Defendant Edwin W. Williams' motion for

compassionate release (doc. 33} is DENIED.

        ORDER ENTERED at Augusta, Georgia, this ^'^day of March,
2021.




                                               A
                                         . RANDAL HALL,^CHIEF JUDGE
                                        Uter-ED-^TATES DISTRICT COURT
                                        SOUTHERN   DISTRICT   OF GEORGIA
